Appeal from an order of the Supreme Court, Rockland County (Haroneo, J.), dated March 10, 1986, which granted a motion to vacate a confession of judgment and the judgment entered thereon and directed a hearing on the merits.
Ordered that the order is reversed, on the law, with costs, and the motion is denied in all respects without prejudice to the judgment debtors bringing a plenary action seeking to have the confession of judgment and judgment entered thereon vacated.
A person seeking to vacate a confession of judgment and judgment entered thereon must commence a plenary action (Bufkor, Inc. v Wasson & Fried, 33 AD2d 636; Smith v Kent, 259 App Div 117). Special Term, therefore, should have denied the defendant’s motion without prejudice to their bringing a plenary action seeking to have the confession of judgment and judgment entered thereon vacated. Bracken, J. P., Rubin, Eiber and Spatt, JJ., concur.